EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
2.1. Claims 29-31 are rejoined.
2.2. Claims 26, 39, 40, 49 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The terminal disclaimer filed on November 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Patent 9,210,934 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The obviousness rejection over Yu in view of Daoud et al is withdrawn in view of Applicants amendment.  Yu and Daoud et al fail to specifically disclose the step of adding a metal precursor, wherein the metal precursor is copper (II) nitrate pentahemihydrate.  
	Yu in view of Daoud et al in view of Al-Salim et al fail to specifically disclose the claims in their present form as Al-Salim et al are is withdrawn as Al-Salim et al fails to teach copper (II) nitrate pentahemihydrate and teaches reacting the titanium compound between a temperature of 40-80°C.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 



/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        February 18, 2022